DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FIRST NON-FINAL OFFICE ACTION for Application 16/935,803, filed on 07/22/2020.  This application claims priority to Provisional Application #62/893,459, filed on 08/29/2019.   
Claims 1-20 are pending and have been examined. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burch, et al., Pre-Grant Publication No. 2014/0240125 A1 in view of Albrecht, et al., Pre-Grant Publication No. 2007/0080153 A1.
	Regarding Claim 1, Burch teaches:
A method … comprising: 
receiving, at an asset tracking server, a selection signal representative of a selection of a particular asset (see [0058]-[0059])
sending to the particular asset, via communication circuitry of the asset tracking server, a command for the particular asset to emit a perceptible output through an interface of the particular asset (see [0060]-[0062] in which the server sends a command to the particular tool asset the user wishes to locate and the asset emits a light or sound signal fir the user to locate the tool)
Burch, however, does not appear to specify:
a welding asset
Albrecht teaches:
a welding asset (see at least Abstract, [0029], and [0032])
It would be obvious to one of ordinary skill in the art to combine Albrecht with Burch because Burch already teaches the other steps for other tool assets, and using them for welding assets would help the user locate the needed asset in an environment that is often hot, low-light, and in which the users are often wearing helmets and equipment that may make it harder to see, and allowing them to easily locate welding assets would make their work more efficient. 

Regarding Claim 2, the combination of Burch and Albrecht teaches:
the method of claim 1
Burch 
determining a work area (see [0061] in which it is determined which tools are in or near the work area geofence) 
determining, via an asset tracking database, one or more assets located in or near the work area (see [0061]-[0062])
sending, via the communication circuitry, a signal representative of the one or more  assets (see [0062])
wherein the one or more assets comprise the particular asset (claims 2 and 13 only) (see [0061]-[0062])
Albrecht further teaches:
determining a welding area (see [0071]-[0073]) in which there are various work zones, and in which the welding assets are detected that are in the particular zone the user is working in)  
determining, via a welding asset tracking database, one or more welding assets located in or near the welding area (see [0071]-[0073])
sending, via the communication circuitry, a signal representative of the one or more welding assets (see [0071]-[0073])
wherein the one or more welding assets comprise the particular welding asset (claims 2 and 13 only) (see [0071]-[0073])
It would be obvious to one of ordinary skill in the art to combine Albrecht with Burch because Burch already teaches the other steps for other tool assets, and using them for welding assets would help the user locate the needed asset in an environment that is often hot, low-light, and in which the users are often wearing helmets and equipment that may make it harder to see, and allowing them to easily locate welding assets would make their work more efficient. 

Regarding Claim 3, the combination of Burch and Albrecht 
the method of claim 2…
Burch further teaches:
wherein determining the welding area comprises:
receiving a position signal representative of a position of a user device (see [0058]-[0062])
determining, via the welding asset tracking database and processing circuitry of the weld asset tracking server, the welding area that is nearest to the position of the user device (see [0058]-[0062])
Albrecht further teaches:
wherein determining the welding area comprises:
receiving a position signal representative of a position of a user device (see [0050] and [0071]-[0073])
determining, via the welding asset tracking database and processing circuitry of the weld asset tracking server, the welding area that is nearest to the position of the user device (see [0071]-[0073])

 Regarding Claim 4, the combination of Burch and Albrecht teaches:
the method of claim 3
Albrecht further teaches:
wherein the one or more welding assets comprise one or more of a wire feeder, welding power supply, operator badge, welding helmet, air-purifying respirator, welding wire spool, welding wire barrel, work order, workpiece, welding gun, grinder, fume extractor, foot pedal, gas bottle regulator, power supply pendant, welding cable, or sensor module (see [0029] and [0032] in which the assets include wire feeders, welding guns, gas tanks, wire reels and spools)
Albrecht with Burch because Burch already teaches the tool assets, and the available assets being welding assets would help the user locate the needed asset in an environment that is often hot, low-light, and in which the users are often wearing helmets and equipment that may make it harder to see, and allowing them to easily locate welding assets would make their work more efficient. 

Regarding Claim 5, the combination of Burch and Albrecht teaches:
the method of claim 4
Albrecht further teaches:
wherein the particular welding asset comprises a wire feeder or welding power supply (see [0032] in which the assets include wire feeders)
It would be obvious to one of ordinary skill in the art to combine Albrecht with Burch because Burch already teaches the tool assets, and the available assets being welding assets would help the user locate the needed asset in an environment that is often hot, low-light, and in which the users are often wearing helmets and equipment that may make it harder to see, and allowing them to easily locate welding assets would make their work more efficient. 

Regarding Claim 6, the combination of Burch and Albrecht teaches:
the method of claim 1
Burch further teaches:
wherein receiving the selection signal representative of the selection of the particular welding asset comprises:
receiving a position signal representative of a position of a user device (see [0051]-[0052] and [0058]-[0059])
Albrecht 
receiving, from the user device, a type signal representative of a selected type of welding asset (see [0049]-[0050] in which the user’s request includes system type of device type information, and then the system returns information on the assets of those types near them)
determining, via the welding asset tracking database and processing circuitry of the welding asset tracking server, the particular welding asset of the selected type that is nearest the position of the user device (see [0049]-[0050] in which the user’s request includes system type of device type information, and then the system returns information on the assets of those types near them)
It would be obvious to one of ordinary skill in the art to combine Albrecht with Burch because Burch already teaches the tool assets near a user position being shown or signaled, and being able to show a type of requested asset allows the user more flexibility in choosing from among several at different distances or with different features or may be able to retrieve two different tools they need at the same time that are both of similar type and may be used together, saving the user time.

Regarding Claim 7, the combination of Burch and Albrecht teaches:
the method of claim 6
Burch further teaches:
wherein the welding asset tracking database comprises a data structure storing locations of one or more welding assets (see [0056] and [0060] in which the database includes stored and updated asset position data)

Regarding Claim 8, the combination of Burch and Albrecht teaches:
the method of claim 1
Burch further teaches:
wherein sending the command signal comprises sending the command signal via an asset tracking network (see Figures 1 and 10, [0062] and [0065])


Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burch, et al., Pre-Grant Publication No. 2014/0240125 A1 in view of Albrecht, et al., Pre-Grant Publication No. 2007/0080153 A1 and in further view of Holverson, et al., Patent No. 9,862,048 .
Regarding Claim 9, the combination of Burch and Albrecht teaches:
the method of claim 8
Burch and Albrecht, however, does not appear to specify:
wherein the asset tracking network comprises at least one welding asset retaining a gateway in communication with the welding asset tracking server
Holverson teaches:
wherein the asset tracking network comprises at least one welding asset retaining a gateway in communication with the welding asset tracking server (see Figure 2 and Column 8, line 31-Column 9, line 13 in which the welding asset retains a gateway in communication with the server)
It would be obvious to one of ordinary skill in the art to combine Holverson with Burch and Albrecht because Burch already teaches a gateway for communicating with a network in such as Abstract, Figures 10 and 18, [0091]-[0095], and [0144]-[0145], and it would seem that the welding assets to retain a gateway in those cited paragraphs, but the examiner is unclear what exactly the applicant is trying to claim based on the specification and what is Burch does not teach what the applicant intends in order to best practice compact prosecution, and using the gateway of Burch with Holverson would allow for efficient localized communication with the assets without the need for a powerful wider area network that would cost more.

Regarding Claim 10, the combination of Burch, Albrecht, and Holverson teaches:
the method of claim 9
Burch further teaches:
wherein the gateway is in direct or indirect communication with a hub or a second gateway retained by the particular welding asset (see Abstract, Figures 10 and 18, [0091]-[0095], and [0144]-[0145] in which the gateway is in direct communication with a hub)
Holverson further teaches:
wherein the gateway is in direct or indirect communication with a hub or a second gateway retained by the particular welding asset (see Figure 2 and Column 8, line 31-Column 9, line 13 in which the gateway is in direct communication with a hub)
It would be obvious to one of ordinary skill in the art to combine Holverson with Burch and Albrecht because Burch already teaches a gateway for communicating with a network in such as Abstract, Figures 10 and 18, [0091]-[0095], and [0144]-[0145], and it would seem that the welding assets to retain a gateway in those cited paragraphs, but the examiner is unclear what exactly the applicant is trying to claim based on the specification and what is known in the art, and so the examiner chose to bring in a third reference in case Burch does not teach what the applicant intends in order to best practice compact prosecution, and using the gateway of Burch with Holverson would allow for efficient localized 

Regarding Claim 11, Burch teaches:
A system… comprising: 
receiving, at an asset tracking server, a selection signal representative of a selection of a particular asset (see [0058]-[0059])
sending to the particular asset, via communication circuitry of the asset tracking server, a command for the particular asset to emit a perceptible output through an interface of the particular asset (see [0060]-[0062] in which the server sends a command to the particular tool asset the user wishes to locate and the asset emits a light or sound signal fir the user to locate the tool)
Burch, however, does not appear to specify:
a welding asset
Albrecht teaches:
a welding asset (see at least Abstract, [0029], and [0032])
It would be obvious to one of ordinary skill in the art to combine Albrecht with Burch because Burch already teaches the other steps for other tool assets, and using them for welding assets would help the user locate the needed asset in an environment that is often hot, low-light, and in which the users are often wearing helmets and equipment that may make it harder to see, and allowing them to easily locate welding assets would make their work more efficient. 
Burch and Albrecht, however, does not appear to specify:
a welding asset tracking network comprising at least one welding asset tracking a gateway
Holverson 
a welding asset tracking network comprising at least one welding asset tracking a gateway (see Figure 2 and Column 8, line 31-Column 9, line 13 in which the welding asset retains a gateway in communication with the server)
It would be obvious to one of ordinary skill in the art to combine Holverson with Burch and Albrecht because Burch already teaches a gateway for communicating with a network in such as Abstract, Figures 10 and 18, [0091]-[0095], and [0144]-[0145], and it would seem that the welding assets to retain a gateway in those cited paragraphs, but the examiner is unclear what exactly the applicant is trying to claim based on the specification and what is known in the art, and so the examiner chose to bring in a third reference in case Burch does not teach what the applicant intends in order to best practice compact prosecution, and using the gateway of Burch with Holverson would allow for efficient localized communication with the assets without the need for a powerful wider area network that would cost more.

Regarding Claims 12 and 13, the combination of Burch, Albrecht, and Holverson teaches:
the system of claim 11…
Burch further teaches:
determining a work area (see [0061] in which it is determined which tools are in or near the work area geofence) 
determining, via an asset tracking database, one or more assets located in or near the work area (see [0061]-[0062])
sending, via the communication circuitry, a signal representative of the one or more  assets
wherein the one or more assets comprise the particular asset (claims 2 and 13 only) (see [0061]-[0062])
Albrecht further teaches:
determining a welding area (see [0071]-[0073]) in which there are various work zones, and in which the welding assets are detected that are in the particular zone the user is working in)  
determining, via a welding asset tracking database, one or more welding assets located in or near the welding area (see [0071]-[0073])
sending, via the communication circuitry, a signal representative of the one or more welding assets (see [0071]-[0073])
wherein the one or more welding assets comprise the particular welding asset (claims 2 and 13 only) (see [0071]-[0073])
It would be obvious to one of ordinary skill in the art to combine Albrecht with Burch because Burch already teaches the other steps for other tool assets, and using them for welding assets would help the user locate the needed asset in an environment that is often hot, low-light, and in which the users are often wearing helmets and equipment that may make it harder to see, and allowing them to easily locate welding assets would make their work more efficient. 

Regarding Claim 14 and 15, the combination of Burch, Albrecht, and Holverson teaches:
the system of claim 12…
Burch further teaches:
wherein determining the welding area comprises:
receiving a position signal representative of a position of a user device 
determining, via the welding asset tracking database and processing circuitry of the weld asset tracking server, the welding area that is nearest to the position of the user device (see [0058]-[0062])
Albrecht further teaches:
wherein determining the welding area comprises:
receiving a position signal representative of a position of a user device (see [0050] and [0071]-[0073])
determining, via the welding asset tracking database and processing circuitry of the weld asset tracking server, the welding area that is nearest to the position of the user device (see [0071]-[0073])

Regarding Claim 16, the combination of Burch, Albrecht, and Holverson teaches:
the system of claim 15
Burch further teaches:
wherein the welding asset tracking database comprises a data structure storing locations of one or more welding assets (see [0056] and [0060] in which the database includes stored and updated asset position data)

Regarding Claim 17, the combination of Burch, Albrecht, and Holverson teaches:
the system of claim 16
Albrecht further teaches:
wherein the one or more welding assets comprise one or more of a wire feeder, welding power supply, operator badge, welding helmet, air-purifying respirator, welding wire spool, welding wire barrel, work order, workpiece, welding gun, grinder, fume extractor, foot pedal, gas bottle regulator, power supply pendant, welding cable, or sensor module 
It would be obvious to one of ordinary skill in the art to combine Albrecht with Burch because Burch already teaches the tool assets, and the available assets being welding assets would help the user locate the needed asset in an environment that is often hot, low-light, and in which the users are often wearing helmets and equipment that may make it harder to see, and allowing them to easily locate welding assets would make their work more efficient. 

Regarding Claim 18, the combination of Burch, Albrecht, and Holverson teaches:
the system of claim 17
Albrecht further teaches:
wherein the particular welding asset comprises a wire feeder or welding power supply (see [0032] in which the assets include wire feeders)
It would be obvious to one of ordinary skill in the art to combine Albrecht with Burch because Burch already teaches the tool assets, and the available assets being welding assets would help the user locate the needed asset in an environment that is often hot, low-light, and in which the users are often wearing helmets and equipment that may make it harder to see, and allowing them to easily locate welding assets would make their work more efficient. 

Regarding Claim 19,the combination of Burch, Albrecht, and Holverson teaches:
the system of claim 11
Holverson further teaches:
wherein the gateway is in direct or indirect communication with a hub or a second gateway retained by the particular welding asset (see Figure 2 and Column 8, line 31-Column 9, line 13 in which the gateway is in direct communication with a hub)
Holverson with Burch and Albrecht because Burch already teaches a gateway for communicating with a network in such as Abstract, Figures 10 and 18, [0091]-[0095], and [0144]-[0145], and it would seem that the welding assets to retain a gateway in those cited paragraphs, but the examiner is unclear what exactly the applicant is trying to claim based on the specification and what is known in the art, and so the examiner chose to bring in a third reference in case Burch does not teach what the applicant intends in order to best practice compact prosecution, and using the gateway of Burch with Holverson would allow for efficient localized communication with the assets without the need for a powerful wider area network that would cost more.


Regarding Claim 20, the combination of Burch, Albrecht, and Holverson teaches:
the system of claim 11
Burch further teaches:
wherein receiving the selection signal representative of the selection of the particular welding asset comprises:
receiving a position signal representative of a position of a user device (see [0051]-[0052] and [0058]-[0059])
Albrecht further teaches:
receiving, from the user device, a type signal representative of a selected type of welding asset 
determining, via the welding asset tracking database and processing circuitry of the welding asset tracking server, the particular welding asset of the selected type that is nearest the position of the user device (see [0049]-[0050] in which the user’s request includes system type of device type information, and then the system returns information on the assets of those types near them)
It would be obvious to one of ordinary skill in the art to combine Albrecht with Burch because Burch already teaches the tool assets near a user position being shown or signaled, and being able to show a type of requested asset allows the user more flexibility in choosing from among several at different distances or with different features or may be able to retrieve two different tools they need at the same time that are both of similar type and may be used together, saving the user time.


Conclusion
The following prior art reference was not relied upon on this office action but is considered pertinent to the applicant’s invention:
Gracyk, et al., Pre-Grant Publication No. 2017/0214117 A1- assets are remotely located in racks and a user can query the asset they needed and receive the location
Brant, et al., Patent No. 7,363,137 B2- teaches location tracking of construction equipment via sensors and using a gateway
Stampfl, et al., Pre-Grant Publication No. 2018/0124558 A1- teaches location trackers attached to tools that are used to locate a tool needed by a user using a smartphone application to query the database and receive a live update on location
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682